Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 17, 2020  has been entered. 
Claims 1, 4-5, 8-19, 28 and 31-35 are currently pending. Claims 1, 5, 10-11, 32, and 34, claim 35 has been added by Applicants’ amendment filed on September 17, 2020.  No claims were canceled.
Applicant’s election without traverse of Group I, e.g., claims  1-20 and 27-30, (claims 2-3, 6-7, 20, 27 and 30 now canceled) drawn to a transgenic non-human animal comprising in its genome: a nucleic acid sequence encoding an exogenous Terminal Deoxynucleotidyltransferase (TdT) operably linked to a transcriptional control element; and an immunoglobulin variable region comprising unrearranged human immunoglobulin variable region gene segments operably linked to an immunoglobulin constant region gene (original claim 1), in Applicant’s response filed on June 18, 2018 was previously  acknowledged.
Additionally, Applicants’ election of: (i)  a mouse, as the species of non-human animal; (ii)  an immunoglobulin k light chain locus, for the species of TdT location, and (iii)  a kappa constant region as the species of second immunoglobulin constant region gene (e.g., mice comprising two unrearranged human Vk gene segments and five unrearranged human Jk gene segments, as well as a diverse repertoire of unrearranged human heavy chain V, D, and J gene segments (paragraph [0020]) of the published application), in Applicant’s response filed on June 18, 2018 was previously acknowledged. 


Therefore, claims 1, 4-5, 8-19, 28 and 31-35 are currently pending for examination to which the following grounds of rejection are applicable. 
Applicant’s representative was contacted on January 13, 2021 and faxed a proposed amendment to amend claims 31 and 34 to set forth the claims in condition for allowance.
Authorization for the examiner’s amendment was given in a telephone interview with 
Tracy L. Vrablik on January 14, 2021.

EXAMINER’S AMENDMENT
In the claims
	Claims 31 and 34  have been amended as follows:

Page 4, line 2 of claim 31, the phrase “ rodent transcriptional” is replaced by ------
mouse transcriptional----------

Page 6, line 12 of claim 36, the phrase “ rodent transcriptional” is replaced by ------
mouse transcriptional----------; line 15 of claim 36, the phrase “ rodent transcriptional” is replaced by ------mouse transcriptional----------; line 18 of claim 36, the phrase “ rodent transcriptional” is replaced by ------mouse transcriptional----------; line 22 of claim 36, the phrase “ rodent transcriptional” is replaced by ------mouse transcriptional----------

Reasons for Allowance
productive antibodies of the genetically modified mouse have at least 10% greater frequency of unique immunoglobulin light chain CDR3 sequences than productive antibodies of a corresponding mouse that lacks human TdT (see Figure 5 and paragraph [0635]), providing support to establish that human and mouse TdT are not functionally equivalent.
Withdrawn  in response to Applicants’ arguments
Claim Rejections - 35 USC § 112
In view of Applicants’ amendment, the rejection of claims 1, 4-5, 8-19, 28, 31 and 32-34  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.
Claim Rejections - 35 USC § 103
In view of Applicants’ amendment, the rejection of claims  1, 4-5, 8-19, 28, and 33 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedrich et al., (US Pub. 2015/0037337; of record IDS filed on 9/14/2017;), Bentolila et al (J Immunol 1997; 158:715-723; of record IDS filed on 9/14/2017) in view of Thai et al., (Advances in Immunology Volume 86, 2005, Pages 113-136; of record) has been withdrawn.
Conclusion
Claims 1, 4-5, 8-19, 28 and 31-35 are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/             Primary Examiner, Art Unit 1633